

EXECUTIVE CHANGE OF CONTROL AGREEMENT
THIS EXECUTIVE CHANGE OF CONTROL AGREEMENT (this "Agreement") is dated as of
October 31, 2014 (the "Effective Date"), by and between Mattson Technology,
Inc., (the "Company"), and Tyler Purvis (the "Executive").
RECITALS
WHEREAS, the Company desires to create a greater incentive for the Executive to
remain in the employ of the Company, particularly in the event of any possible
change or threatened change of control of the Company; and
WHEREAS, the parties desire to memorialize their agreement with respect thereto
in the manner set forth herein,
NOW, THEREFORE, in consideration of the Executive's past and future services to
the Company and the mutual covenants contained herein, the receipt and adequacy
of which is hereby acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
1.Term of Agreement.
(a)    This Agreement will have an initial term of two (2) years commencing on
the Effective Date. On the second anniversary of the Effective Date, this
Agreement will renew automatically for additional one (1) year terms, unless
either party provides the other party with written notice of non-renewal at
least sixty (60) days prior to the date of automatic renewal. Notwithstanding
the foregoing provisions of this paragraph, upon commencement of the Change of
Control Period, the term of this Agreement will extend automatically through the
date that is twelve (12) months following the effective date of the Change of
Control. If Executive becomes entitled to benefits under Section 2 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied
(b)    This Agreement shall terminate in the event that, prior to the
commencement of a Change of Control Period, the Executive’s reporting
relationship changes such that he or she no longer reports to the Chief
Financial Officer.
2.    Termination Following a Change of Control. If the Executive's employment
with the Company is terminated (i) by the Company for any reason other than for
"Good Cause" as defined in Section 8 herein, or (ii) by Executive for "Good
Reason" as defined in Section 8 herein, with thirty (30) days written notice to
the Company, and either such termination is within the "Change of Control
Period" as defined in Section 8 herein, Executive shall be entitled to the
following benefits:
(a)    Final Paycheck. Payment, in a lump sum, of any and all base salary due
and owing through the date of termination, plus an amount equal to all earned
but unused PTO hours

    



--------------------------------------------------------------------------------



through the date of termination and reimbursement for all reasonable expenses,
less any deductions required by applicable law; and
(b)    Severance Payment. A cash payment in an amount equal to (i) the greater
of (A) the Executive's base salary for the twelve (12) months preceding the
Change of Control or (B) the Executive's then-current annual base salary, plus
(ii) one hundred percent (100%) of the Executive's annual target bonus award;
and
(c)    Accelerated Vesting. All unvested Awards (as defined in the 2012 Equity
Incentive Plan, which shall be referred to as the "Stock Plan") outstanding as
of the date of termination of employment shall fully vest; and
(d)    Medical and Dental Benefits. For a period of twelve (12) months beginning
on the first day of the calendar month beginning after the date of termination
of employment, provided that Executive completes and returns the appropriate
enrollment forms to the respective provider in a timely manner, the Company
shall reimburse Executive for the cost of Executive's and his or her dependent's
(to the extent such dependents were covered under the Company's group plans)
medical and dental benefit coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") to the same extent provided for by the
Company's group plans at the time of termination. In the event Executive becomes
covered under another employer's group health plan that provides Executive and
his or her dependents with comparable benefits and levels of coverage during
this 12- month period, Executive shall notify Company and Company's obligation
to reimburse Executive for continued medical and dental benefits coverage shall
end. The period of such Company-reimbursed COBRA coverage shall be considered
part of Executive's COBRA coverage entitlement period, and may, for tax
purposes, be considered income to Executive. In addition, and notwithstanding
anything to the contrary in this clause (d), if the Company determines in its
sole and reasonable discretion that it cannot reimburse Executive the COBRA
premiums without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his or her (and to the extent applicable, his or her dependents) medical and
dental benefit coverage in effect on the date of such termination, which
payments will be made regardless of whether the Executive elects COBRA
continuation coverage.
3.    Timing of Payments.
(a)    The payments provided for in Section 2(a) herein, as applicable, shall be
payable immediately upon Executive's termination.
(b)    The receipt of any benefits pursuant to Section 2(b), (c), and (d) will
be subject to Executive signing and not revoking a standard release of claims
with the Company (in a form acceptable to the Company (the “Release”)) and the
Release becoming effective and irrevocable no later than sixty (60) days
following the termination date. The benefits provided for in Section 2(b), (c),
and (d) herein, as applicable, shall be made within ten (10) days of the date
that the Release is effective and irrevocable, subject to the provisions of
Section 7. All such payments will

    



--------------------------------------------------------------------------------



be subject to applicable payroll or other taxes required to be withheld by the
Company. Benefits provided for in Section 2(c) shall be made in accordance with
the Stock Plan, subject to any delay required by Section 7.
4.    Subsequent Employment. The compensation and benefits payable hereunder
with the exception of those benefits provided for under Section 2(d), shall not
be reduced or offset by any amounts that the Executive earns or could earn from
any subsequent employment.
5.    Section 280G Matters. If the benefits described in Section 2 herein, as
applicable, (the "Severance Payment") would otherwise constitute a parachute
payment under Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), and but for this Section would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), Executive shall either: (i) pay the
Excise Tax, or (ii) have the benefits reduced to such lesser extent as would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by a national "Big Four"
accounting firm selected by the Company or such other person or entity to which
the parties mutually agree (the "Accountants"), whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5. Any
reduction in payments and/or benefits required by this Section 5 shall occur in
the following order: (1) reduction of cash payments; (2) reduction of vesting
acceleration of equity awards; and (3) reduction of other benefits paid to
Executive. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for Executive's equity awards.
6.    Employment Status. Nothing in this Agreement shall be deemed to constitute
a contract for employment for any specific period of time. The parties expressly
acknowledge and agree that the Executive's employment with the Company shall
continue to be "at will."
7.    Section 409A.
(a)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) will be paid or otherwise
provided until Executive has a “separation from service”.
(b)    Any severance or benefits under this Agreement that would be considered
Deferred Compensation Separation Benefits will be paid on, or, in the case of
installments, will not

    



--------------------------------------------------------------------------------



commence until, the sixtieth (60th) day following Executive’s separation from
service, or if later, such time as required by Section 7(c). Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement.
(c)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a "specified employee" within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") and the final regulations and any
guidance promulgated thereunder ("Section 409A") at the time of Executive's
termination (other than due to death) or resignation, then the severance payable
to Executive, if any, pursuant to this Agreement, when considered together with
any other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the "Deferred Compensation Separation
Benefits") that are payable within the first six (6) months following
Executive's separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive's separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his separation from service
but prior to the six (6) month anniversary of his separation from service, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Executive's death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
(d)    Any amount paid under this Agreement that satisfies the requirements of
the "short-term deferral" rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (c) above.
(e)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (c) above. "Section 409A Limit" will mean the
lesser of two (2) times: (i) Executive's annualized compensation based upon the
annual rate of pay paid to Executive during the Executive's taxable year
preceding the Executive's taxable year of Executive's termination of employment
as determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive's employment is terminated.
(f)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be

    



--------------------------------------------------------------------------------



subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.
8.    Definitions.
(a)    Good Cause. For purposes of this Agreement, "Good Cause" means:
(i) performance of any act or failure to perform any act in bad faith and to the
detriment of the Company, (ii) dishonesty, material breach of any agreement with
the Company, or intentional misconduct, or (iii) commission of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person.
(b)    Good Reason. For purposes of this Agreement, "Good Reason" means any of
the following, without Executive's written consent: (i) a significant reduction
by the Company in Executive's annual base salary; (ii) the failure of the
Company to obtain an agreement from any successor to the Company, or purchaser
of all or substantially all of the Company's assets, to assume this Agreement;
(iii) the assignment of Executive to duties which reflect a material adverse
change in authority, responsibility or status with the Company or any successor;
or (iv) the Company requiring Executive to reside or be based at a location 50
miles or more from the location where Executive was based immediately prior to
the Change of Control.
Executive will not resign for Good Reason without first providing the Company
with (x) written notice within sixty (60) days of the event that Executive
believes constitutes "Good Reason" specifically identifying the acts or
omissions constituting the grounds for Good Reason and (y) a reasonable cure
period of not less than thirty (30) days following the date of such notice.
(c)    Ownership Change Event. For purposes of the definition of "Change of
Control" below, an "Ownership Change Event" shall be deemed to have occurred if
any of the following occurs with respect to the Company:
(i)    the direct or indirect sale or exchange in a single or series of related
transactions by the shareholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;
(ii)    a merger or consolidation in which the Company is a party; or
(iii)    the sale, exchange, or transfer of all or substantially all of the
assets of the Company.
(d)    Change of Control. A "Change of Control" shall mean (i) an Ownership
Change Event or a series of related Ownership Change Events (collectively, the
"Transaction") wherein the shareholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, direct or indirect
beneficial ownership of more than fifty percent

    



--------------------------------------------------------------------------------



(50%) of the total combined voting power of the outstanding voting stock of the
Company or the surviving corporation or the surviving corporation's parent (the
"Transferee Corporation(s)"), as the case may be; or (ii) a liquidation or
dissolution of the Company. For purposes of the preceding sentence, indirect
beneficial ownership shall include, without limitation, an interest resulting
from ownership of the voting stock of one or more corporations which, as a
result of the Transaction, own the Company or the Transferee Corporation(s), as
the case may be, either directly or through one or more subsidiary corporations.
The Board shall have the right to determine whether multiple sales or exchanges
of the voting stock of the Company or multiple Ownership Change Events are
related, and its determination shall be final, binding and conclusive.
(e)    Change of Control Period. "Change of Control Period" means the period
commencing on the Company's public announcement of a proposed Change of Control
and ending on the earlier of (A) the twelve (12) month period following the
consummation of the proposed Change of Control, or (B) the Company's public
announcement that the proposed Change of Control will not occur.
9.    Miscellaneous Provisions.
(a)    Entire Agreement. This Agreement, together with the Company's Stock Plan,
stock option agreements, restricted stock units agreements and/or stock
repurchase agreements and any Confidentiality, Proprietary Information and
Assignment of Inventions Agreement, contains the entire agreement of the parties
with respect to the subject matter herein and supersedes and replaces all prior
or contemporaneous agreements or understandings between the parties. This
Agreement may not be amended or modified in any manner, except by an instrument
in writing signed by the Executive and Chief Executive Officer of the Company.
Failure of either party to enforce any of the provisions of this Agreement or
any rights with respect thereto or failure to exercise any election provided for
herein shall in no way be considered to be a waiver of such provisions, rights
or elections or in any way effect the validity of this Agreement. The failure of
either party to exercise any of said provisions, rights or elections shall not
preclude or prejudice such party from later enforcing or exercising the same or
other provisions, rights or elections which it may have under this Agreement.
(b)    Successors and Beneficiaries. This Agreement shall be binding on and
inure to the benefit of the successors, assigns, heirs, devisees and personal
representatives of the parties, including any successor to the Company by merger
or combination and any purchaser of all or substantially all of the assets of
the Company. In the event that the Executive dies before receipt of all benefits
to which the Executive becomes entitled under this Agreement, the payment of
such benefits will be made, on the due date or dates hereunder had the Executive
survived, to the executors or administrators of the Executive's estate.
(c)    Governing Law. This Agreement is made in, and shall be governed by and
construed in accordance with the laws of, the State of California.

    



--------------------------------------------------------------------------------



(d)    Severability. If any term, provision, covenant or condition of this
Agreement is held to be invalid, void, or unenforceable, the remainder of the
provisions of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby.



    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
"Company"        "Executive"
MATTSON TECHNOLOGY, INC.        Tyler Purvis, Chief Accounting Officer
    
By:    /s/ Fusen Chen        /s/ Tyler Purvis
Name: Fusen Chen                
Title: Chief Executive Officer, President
Address:        
        

    

